Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/KR2017/002469 03/07/2017 and claims priority ot REPUBLIC OF KOREA 10-2016-0027317 03/07/2016.	
Claims 1-2, 6-13, 15-33  are pending.  
Restriction Election Maintained
2.	Applicant’s election of group I and the species, the compound of Formula 10, in the reply filed on August 16, 2019 was acknowledged. The election was treated as an election without traverse (MPEP § 818.03(a)). According to applicants’ representative claims 1-6 read on the elected species.
Response to Arguments and Amendments
3.	Rejections of canceled claims are withdrawn.  The rejection of claims 1-2, 6, 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based upon the amendments changing the lower bound of the range to 200 based upon the examples on pages 53-55. The rejection of claims 1-2, 6, 33 under 35 U.S.C. 103 as being unpatentable over Yuan AND Brinkley is maintained.  Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive. According to the arguments at page 20 ¶ 1 “Yuan does not teach a linker having “n” bigger than 50 as a complex or conjugate with a siRNA. The largest number of “n” in the working examples of Yuan is 24 (see pages 68 to 70 of Yuan). Some linkers of Yuan have prima facie obviousness, See MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” 
Applicants’ representative argues in the remarks on page 20 ¶ 2 that there is no motivation to modify Yuan.  As set forth in the rejection, “One of ordinary skill would be motivated to make the compounds of the invention because he or she would expect the compounds to have similar properties, indeed we see that these compounds have the same properties as the prior art as a bifunctional linker with an amine reactive moiety and a thiol reactive group.” According to the remarks at page 22 ¶ 2, “Turning to Brinkley, Brinkley clearly and expressly states that amine-reactive agents are those which will react primarily with lysines and the alpha-amino groups of proteins. To the contrary, the linkers of Yuan are used for nucleic acids.” This is factually incorrect.  Yuan’s linkers are bifunctional, connecting a peptide to an oligonucleotide as discussed on page 1 line 15-18 and page 5 lines 9-37.  In the Example on page 79, the succinimide ester end of the linker reacts with an amine, R4p, which has an attached oligonucleotide via a phosphate. 13-1 is transformed to 13-2 via reaction with an amine R4p. 

    PNG
    media_image1.png
    197
    665
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    250
    559
    media_image2.png
    Greyscale

The peptide (10-4) is reacted with the thiol reactive group the OPSS (the moiety of the instant claims) of 13-2 to give the oligo-linker-peptide type conjugate 13-3.  Other examples use the same type chemistry are given (Example 2 on page 25, Example 3 on page 28, Example 8 on page 54, Example 12, page 77).   Brinkley shows that the aldehyde is an alternative the Yuan (hydroxysuccinimide (NHS) esters)/OPSS bifunctional linkers.    The oligonucleotide NHS reaction is a reaction with an amine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 6, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan WO 2011126974 A1 AND Brinkley “A Brief Survey of Methods for Preparing Protein Conjugates with Dyes, Haptens, and Cross-Linking Reagents.” Bioconjugate Chemistry 1992, 3, 2-13. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that 

1)	Determining the scope and contents of the prior art:  
Yuan at Page 15 Table 2 teaches the compound 

    PNG
    media_image3.png
    150
    464
    media_image3.png
    Greyscale

This would be a compound of claim 1 where R1 is N-hydroxysuccinimide ester, n is 0 to 750, L1 is alkylene, L2 is alkylene L3 is alkylene and R2 is OPSS.  Yuan uses these linkers to connect a peptide to an oligonucleotide as discussed on page 14 lines 4-10.
Brinkley discusses the use of bifunctional linkers with two different reactive groups on either end of the linking moiety.  The linkers of Yuan above have an amine reactive group, the succinimidyl ester and a thiol reactive agent, the pyridyl disulfide.  Brinkley discusses both classes of reagents and teaches alternatives to the N-hydroxysuccinimide ester of Yuan.  Under the Thiol-Reactive Reagents reagents section on page 5 heading (2) Thiol-Reactive Reagents are discussed including the pyridyl disulfides under section (c)” Pyridyl disulfides react in an exchange reaction with protein thiols to give mixed disulfides (eq 11) (43).”

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

“Thiol-reactive reagents are those that will couple to thiol groups on proteins to give thioether-coupled products. These reagents react rapidly at neutral (physiological) pH and therefore can be 
 (1) Amine-Reactive Reagents. These reagents are those which will react primarily with lysines and the a-amino groups of proteins and peptides under both aqueous and nonaqueous conditions....The following amine-reactive reagents  are available. a) Reactive Esters (Formation of an Amide Bond). Reactive esters, especially N-hydroxysuccinimide (NHS) esters, are among the most commonly used reagents for modification of amine groups (21). 

The N-hydroxysuccinimide (NHS) ester is the amine reactive moiety in the Yuan compound discussed above.  As an alternative to the hydroxysuccinimide (NHS) esters an aldehyde group is discussed on page 4 of Brinkley under heading (c):
 Aldehydes (Formation of Imine, Reduction to Alkylamine bond). Aldehyde groups react under mild aqueous conditions with aliphatic and aromatic amines to form an intermediate known as a Schiff base (an imine), which can be selectively reduced by the mild reducing agent sodium cyanoborohydride to give a stable alkylamine bond (eq 7) (44,53). This method of amine modification is not used in protein conjugations as frequently as the activated ester method, but when the molecule to be attached has an aldehyde group, or can be easily converted to an aldehyde, the method is mild, simple, and very effective. Aldehydes (glyoxals) can also react with protein arginine groups (25,26) and the nucleic acid base guanosine, making them of some use in nucleic acid modification (27).”

Brinkley discusses the advantages of these types of bifunctional reagents on page 5 at section 4:
(4) Bifunctional Reagents. Bifunctional, or crosslinking, reagents are specialized reagents having reactive groups that will form a bond between two different groups, either on the same molecule or two different molecules. Bifunctional reagents can be divided into two types: those with the same reactive group at each end of the molecule (homobifunctional) and those with different reactive groups at each end of the molecule (heterobifunctional). Recent trends are heavily in favor of the use of heterobifunctional cross-linkers where the bifunctional reagent has two reactive sites, each with selectivity toward different functional groups (amine reactive and thiol reactive, for example).

This particular class of reagents is discussed at page 5 section (a):
(a) Amine Reactive—Thiol or Protected Thiol. Because thiols will react selectively in the presence of amines with a variety of reagents, these functional groups are very useful for 

An example of Traut’s reagent is given which is “extensively used for the purpose of introducing thiol groups selectively to proteins (45,46).  Many other bifunctional reagents contain both an amine-reactive and a protected thiol group, such as succinimidyl (acetylthio)acetate (SATA) (47, 48) or succinimidyl 3-(2-pyridyldithio)propionate (SPDP) (43, 49). After deprotection, the thiol containing protein is then reacted with a thiol-reactive group on the other protein, which has been introduced by a similar technique. Alternatively, proteins with synthetic thiol groups that have been introduced by modification can be used to couple to a number of thiol-reactive derivatives of dyes, biotin, haptens, or other molecules.”
2)	Ascertaining the differences between the prior art and the claims at issue.
The instant claims have an alternative amine reactive group for R1, instead of the N-hydroxysuccinimide ester the compound of Formula 6 has an aldehyde group.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Versus, Yuan:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

3)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties and reactivity. 
One of ordinary skill would be motivated to make the compounds of the invention because he or she would expect the compounds to have similar properties, indeed we see that these compounds have the same properties as the prior art as a bifunctional linker with an amine reactive moiety and a thiol reactive group. Replacement of the succinimide group could provide enhanced linking to the oligonucleotides since it is reactive with “the nucleic acid base guanosine,” as discussed in Brinkley.  
Regarding the functional language of claim 33, “capable of linking a physiologically active polypeptide and a carrier protein”, does not carry patentable weight in claims for compositions of matter unless the language imparts a structural change to the molecule see Union Oil Co. of California v. Atlantic Richfield Co. 54 USPQ2d 1227 where "composition claims cannot, as the appellant refiners argue, embrace only certain uses of that composition.  (citing In Re Spada)  Otherwise these composition claims would mutate into method claims."  MPEP 2111.02 states that the functional limitation in a situation like this, where the compounds are fully defined structurally cannot be a distinction over the prior art,  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the 
Regardless, it is apparent that from the discussion above in Brinkley that the aldehyde is expected to function in this manner reacting with amino acids in polypeptides or proteins:
	Aldehydes (Formation of Imine, Reduction to Alkylamine bond). Aldehyde groups react under mild aqueous conditions with aliphatic and aromatic amines to form an intermediate known as a Schiff base (an imine), which can be selectively reduced by the mild reducing agent sodium cyanoborohydride to give a stable alkylamine bond (eq 7) (44,53).... Aldehydes (glyoxals) can also react with protein arginine groups (25,26)....  

Brinkley also discusses the use of the thiol groups in modification of proteins as discussed above. “Pyridyl disulfides react in an exchange reaction with protein thiols to give mixed disulfides (eq 11) (43).” 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625